Citation Nr: 1036042	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  96-33 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for headaches, including as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

2.	Entitlement to service connection for fatigue, including as a 
qualifying chronic disability under 38 C.F.R. § 3.317, and as 
secondary to service-connected gastroesophageal reflux disease 
(GERD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 
1975, June 1985 to September 1985, and December 1988 to March 
1992.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. The initial claims denied were of service 
connection for headaches, and for fatigue. The Board has since 
amended the second claim as to include on the basis of a 
secondary medical relationship to service-connected GERD, 
consistent with the Veteran's assertions. 

In May 2009, a hearing was held before a Decision Review Officer 
(DRO).  In March 2010, the Veteran testified during a Travel 
Board hearing at the St. Louis, Missouri RO, held before the 
undersigned Acting Veterans Law Judge (AVLJ).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the RO Decision Review Officer 
(DRO) or Veterans Law Judge (VLJ) who chairs a hearing fulfill 
two duties to comply with the above the regulation. These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearings, both the DRO and VLJ 
noted that basis of the prior determination and noted the 
elements of the claims that were lacking to substantiate the 
claims for benefits.  In addition, the DRO and AVLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim.  Moreover, neither the Veteran 
nor his representative has asserted that VA failed to comply with 
38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the RO and Board hearings. By contrast, the hearings 
focused on the elements necessary to substantiate the claims and 
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claims for benefits. As such, the Board finds that, consistent 
with Bryant, the DRO and AVLJ complied with the duties set forth 
in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the 
claims based on the current record.

Also, at the March 2010 Board hearing, the Veteran provided a 
waiver of RO initial consideration of additional evidence 
(consisting of medical treatise articles and copies of service 
treatment records) received since the RO last issued a 
Supplemental Statement of the Case (SSOC) in these matters in 
June 2009.  38 C.F.R. §§ 20.800, 20.1304(c) (2009). 

The issue of service connection for fatigue is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a chronic 
headache disorder was incurred in service. 


CONCLUSION OF LAW

The criteria are met for service connection for chronic headache 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for a 
chronic headache disorder.  As such, no discussion of VA's duty 
to notify or assist is necessary.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2009).  

The elements of a valid claim for direct service connection are 
as follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain disorders involving what are recognized as diseases of a 
chronic nature, such as organic diseases of the nervous system, 
will be presumed to have been incurred in service if manifested 
to a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With regard to direct service connection, for the showing of 
chronic disease during service, there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  On the other hand, continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  Under 
the latter circumstances, a showing of continuity of 
symptomatology at the time of service discharge and continuing 
thereafter is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Service treatment records (STRs) include a July 1991 clinical 
record indicating the Veteran sought evaluation for a two-week 
history of a cough which was causing a headache and chest pains.  
Following examination the assessment provided was of 
bronchospasm. In January 1992 the Veteran was evaluated for a 
one-day history of coughing and sore throat, with headaches 
amongst the other symptoms noted. There is no medical examination 
for purposes of military separation on file.

In August 1995, the Veteran was seen at a private hospital 
emergency room for headache symptoms. The impression given was of 
severe headache, frontal characteristics. He was admitted to that 
hospital the following day with a severe unremitting headache, 
and discharged two days later with the diagnosis made of probable 
viral meningitis. A follow-up evaluation by private physician Dr. 
A.A. later that month describes the hospitalization incident as 
having been for an episode of aseptic meningitis. 

The Veteran had a VA examination in August 2002.  He reported 
that he had had headaches intermittently since his deployment to 
the Persian Gulf in 1991 and his return from that area. He 
further stated that he had missed work approximately two and a 
half weeks in the last year due to his fatigue and headaches.  
The Veteran took an over-the-counter pain reliever for his 
headaches. Following physical examination, the diagnosis provided 
was, in relevant part, migraine cephalgia.  The VA examiner 
commented that the pattern and frequency of the Veteran's 
headaches appeared to be associated with migraine type cephalgia. 

A VA neurological examination was conducted in July 2007. The 
examiner noted his review of the Veteran's claims file.  The 
examiner observed that the Veteran had undergone VA examinations 
in November 1995 and again in June 1996, and at that time 
complained of headaches which occurred every three to four days 
lasting about two hours. As to the Veteran's reported medical 
history, he stated that in January 1991 he developed severe 
headaches from the little white pills he was required to take, 
which were pyridostigmine tablets, used as a prophylaxis against 
certain forms of chemical warfare. Reportedly after he 
discontinued the pills following a two-week course, the headaches 
persisted. As to more recent symptomatology, the Veteran 
described having blinding pain from headaches, which occurred at 
least twice per week. 

On objective physical examination, there was no evidence of 
impairment of mental state or of higher cerebral functions. It 
was recommended that the Veteran undergo a VA MRI study; however, 
he refused this request pending obtaining a study separately from 
a private treatment provider. The diagnosis was of headache of 
undetermined nature, migrainoid, but without documentation. The 
VA examiner further commented that the Veteran's headaches did 
not meet the diagnostic criteria for migraines, nor was there any 
evidence that the headaches were in any way altered by the 
episode of what appeared to have been aseptic meningitis.  The 
examiner further expressed the opinion that headaches less likely 
than not had occurred as the result of an incident of active 
duty. In the view of the examiner, it was less likely than not 
that the pyridostigmine, which the Veteran took as prophylaxis in 
chemical warfare, was responsible for headaches. 

Subsequently, the Veteran had an MRI at a private facility.  In 
his March 2008 addendum, the July 2007 VA examiner indicated his 
review of the MRI study showed findings confirming that the 
Veteran indeed had headaches of the migraine variety. 

The RO then proceeded to contact another VA physician in May 
2008, and requested a medical opinion from him regarding whether 
the new MRI findings confirming the presence of migraines would 
have also impacted the July 2007 VA examiner's statements 
regarding etiology of headaches (i.e., that headaches were 
unrelated to military service). According to this second 
physician, the July 2007 VA examiner's opinion in this regard 
remained applicable, notwithstanding the revised diagnosis to 
migraines. 

In June 2008 correspondence and in hearing testimony, the Veteran 
reiterated his contention that his headaches began when required 
to take pyridostigmine tablets during service, and had persisted 
at a severe level since that time period. 

The Veteran in March 2010 provided a copy of a medical journal 
article that identified the use of pyridostigmine bromide tablets 
as anti-nerve gas agents, which could potentially have 
neurological symptoms as unintended side effects. 

Having carefully reviewed the record in light of the applicable 
law, the Board is of the opinion that service connection for 
migraine headaches has been objectively substantiated. Though the 
Veteran has characterized this claim in part as for headaches 
attributable to a Persian Gulf War undiagnosed illness, this 
theory does not require examination, inasmuch as there is 
competent and probative evidence linking his migraine headaches 
to military service on a direct basis of entitlement. The Board 
finds compelling here that there is competent and credible 
evidence establishing a pattern of continuity of symptomatology 
of headaches from service discharge, up to the present time 
period.  See 38 C.F.R. § 3.303(d).  This includes VA Compensation 
and Pension examinations in 1995 and 1996, a few years after 
military separation, which indicated the presence of headaches of 
a severe variety, substantiating the likelihood that they had 
probably been around for a significant time period already.  Then 
there is the indication of migraine cephalgia upon VA examination 
in August 2002, and more recent examination findings confirming a 
diagnosis of migraine headaches.  Equally important is that the 
Veteran himself has consistently asserted having experienced 
severe headaches since military service, providing competent and 
credible lay evidence of continuity of symptomatology.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (discussing the 
competency of a layperson to establish the presence of continuous 
observable symptomatology). The presence of headaches is indeed 
the type of condition that a layperson would be able to describe 
without need for medical confirmation of the same. Thus, there is 
essentially competent indication of an uninterrupted pattern of 
headache symptomatology from service to the present, sufficient 
to show a reasonable likelihood of service incurrence of 
disability, particularly applying VA's rule to resolve the 
benefit-of-the-doubt in the claimant's favor.  See 38 C.F.R. § 
3.102.  Accordingly, service connection for migraine headaches is 
deemed warranted. 


ORDER

Service connection for a chronic headache disorder is granted. 


REMAND

The current medical evidence does not provide a sufficient basis 
upon which to adjudicate the Veteran's claim for service 
connection for fatigue. 

During pendency of this appeal, a June 2009 RO rating decision 
granted service connection for the condition of gastroesophageal 
reflux disease. Through his   March 2010 Travel Board hearing 
testimony, the Veteran testified that nausea, heartburn and 
discomfort attributable to his GERD caused him to frequently wake 
up at night, thereby leading him to experience persistent 
fatigue. 

On this basis, the Board finds that the record raises a new 
theory of service connection for fatigue, that of a secondary 
medical relationship to GERD symptoms. See Robinson, supra. 

A new VA medical examination is warranted that takes into account 
this potential basis of recovery, including considering whether 
there is present a diagnosable sleep disorder from GERD symptoms 
that is the underlying cause of problems with fatigue. Therefore, 
another VA Compensation and Pension examination is in order. See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA examination to determine the likely 
etiology of his claimed fatigue. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and studies 
should be performed, including a sleep study 
if deemed necessary and all findings should 
be set forth in detail.  

The examiner should then address the 
following inquiries:

a)	The examiner should opine as to whether 
the Veteran has chronic fatigue syndrome 
(CFS), within the guidelines specified under 
38 C.F.R. § 4.88a.

b)	If CFS is not present, the examiner should 
indicate whether the Veteran at least as 
likely as not has a sleep disorder associated 
with his service-connected GERD, which may be 
causing or contributing to the symptom of 
fatigue.

c)	Otherwise, the VA examiner should also 
address whether there is fatigue present that 
is attributable to a known clinical 
diagnosis. 

In addressing all of the above, the VA 
examiner should indicate his or her 
consideration of the July 2007 VA medical 
examination on this matter. 

The examiner should include in the 
examination report the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	Thereafter, the RO/AMC should readjudicate 
the claim for service connection for fatigue, 
including as a qualifying chronic disability 
under 38 C.F.R. § 3.317, and as secondary to 
GERD, based upon all additional evidence 
received.  In readjudicating this claim, the 
RO/AMC is specifically requested to consider 
whether the Veteran has an underlying sleep 
disorder that may itself be service-
connected, based upon a secondary medical 
relationship to GERD.  If the benefit sought 
on appeal is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


 Department of Veterans Affairs


